DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on August 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of ApplicationNumber 17/032401 filed on September 25, 2020 and U.S. Patent No. 10,818,096; 10,846,931; 10,679,427; 10,586,396 has been reviewed and is accepted. The terminal disclaimer has been recorded.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Maggiore (US-2013/0278635-A1), teaches a system configured to convey virtual content in an augmented reality environment comprising images of virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of a user as if the images of the virtual content were present in a real world, wherein the augmented reality environment includes the physical objects and/or the physical surroundings visible within the field of view of the user and the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings (Fig. 21 and Abstract and ¶0241, ¶0393), the system comprising: electronic storage that stores accessibility criteria for virtual content, wherein the virtual content includes a first virtual content item (¶0243, ¶0251, ¶0403); and one 
Martellaro et al. (US-2013/0201215-A1), teaches compare the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility criteria and the individual user information for the one or more users; and the comparisons of the individual user information with the accessibility criteria (Fig. 5 and Abstract and ¶0038, ¶0048-0049, ¶0052-0053); receive a first accessibility criterion for the first virtual content item, wherein the accessibility criteria include the first accessibility criterion (Fig. 5 and ¶0048, ¶0052-0053).
Altieri (US-2008/0284777-A1), teaches receive a first accessibility criterion for the first virtual content item from an administrative user (¶0078, ¶0151, ¶0187). 
Hariton (US-9,400,593-B2), teaches the second virtual content item is a conference (col 11, lines 42-55).
Found references:
Sarmenta (US-2012/0077584-A1), teaches transmit the message to the second user (¶0102).
Valdivia et al. (US-2018/0096507-A1), teaches rendering and interactive with a virtual (or augmented) reality environment. A virtual reality system may render a virtual environment, which may include a virtual space that is rendered for display to one or more users (¶005).
When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitations of  “compare the individual user information with the accessibility criteria for the virtual content to determine whether any portions of the virtual content are to be presented to the one or more users based on the accessibility criteria and the individual user information for the one or more users;” “responsive to determining portions of the virtual content are to be presented to the one or more users based on the comparisons, obtain virtual content information via a network, wherein the virtual content information defines the virtual content;” as recited by amended independent claim 1 (emphasis added) as described in the specification at figure 2 and at least at paragraphs 3-5, 13, 30-31, 46, 61 of the specification of the invention.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claim 11 respectively as a whole, the independent claim is allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619